Citation Nr: 1107864	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-24 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen a claim 
of service connection for a lumbar spine disability and denied a 
claim of service connection for a cervical spine disability.  The 
Veteran testified before the Board in June 2010.  


FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine 
disability was previously denied in a June 2003 RO decision.  The 
Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in June 2003 
relating to service connection for a lumbar spine disability is 
new and raises a reasonable possibility of substantiating the 
claim.  

3.  The Veteran's lumbar spine disability is at least as likely 
as not the result of his period of active service.  

4.  The Veteran's cervical spine disability is at least as likely 
as not the result of his period of active service.  



CONCLUSIONS OF LAW

1.  The June 2003 RO decision that denied service connection for 
a lumbar spine disability is final.  New and material evidence 
has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 
20.1103 (2010).  

2.  The Veteran's current lumbar spine disability was incurred in 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  

3.  The Veteran's current cervical spine disability was incurred 
in his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a June 1990 decision, the RO denied the Veteran's claim for 
service connection for a lumbar spine disability.  The RO 
declined to reopen the Veteran's claim for a lumbar spine 
disability in June 2003 and, most recently, in April 2008.  While 
the RO found that new and material evidence had not been 
submitted to reopen the Veteran's claim for service connection 
for a lumbar spine disability, the Board must still consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  If the Board 
finds that no such evidence has been offered, that is where the 
analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in June 2003, the RO denied service 
connection for a lumbar spine disability.  A finally adjudicated 
claim is an application which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice of 
an award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the June 
2003 RO decision denying service connection for a lumbar spine 
disability became final because the Veteran did not file a timely 
appeal.  

The claim for entitlement to service connection for a lumbar 
spine disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in September 
2007.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the Veteran's 
post-service private treatment records, and the Veteran's 
statements.  The RO denied the claim because the Veteran's back 
pain in service was found to be acute and transitory, and there 
was no evidence that he had a current chronic back disability 
that was incurred during his period of service.  

The Veteran applied to reopen his claim for service connection 
for a lumbar spine disability in September 2007.  The Board finds 
that the evidence received since the last final decision is new 
and material because it raises a reasonable possibility of 
substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection for a lumbar spine disability, the Veteran submitted a 
December 2008 letter from his private treating physician.  The 
physician stated that after having reviewed copies of the 
Veteran's service treatment records, he found that the Veteran's 
lumbar degenerative disc disease was as likely as not caused by 
his period of service.  

The Board finds that new and material evidence has been submitted 
with regard to the claim for service connection for a lumbar 
spine disability.  The claim was previously denied because there 
was no evidence that the Veteran had a current chronic back 
disability that was incurred in his period of service.  The 
Veteran has submitted medical evidence showing that his chronic 
back disability was caused by his period of service.  

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, the 
Board finds that new and material evidence has been submitted.  
Therefore the claim for service connection for a lumbar spine 
disability is reopened.  38 C.F.R. § 3.156(a) (2010).  That does 
not mean that service connection is granted.  Rather, the merits 
of the claim for service connection will have to be reviewed on a 
de novo basis, as addressed below.

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, the statement of the case provided the 
Veteran with the laws and regulations pertaining to consideration 
of the claim on the merits.  Additionally, the Board notes that 
the discussion in the supplemental statement of the case 
essentially considered the Veteran's claim on the merits.  Also, 
the Veteran has provided arguments addressing his claim on the 
merits.  The Board therefore finds that, because the Veteran had 
adequate notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, like 
arthritis, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without them.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) (West 2002) provides a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, consistent 
with the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  Satisfactory 
evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  
This provision does not establish a presumption of service 
connection.  Rather, it eases a combat Veteran's burden of 
demonstrating the occurrence of some in-service incident to which 
the current disability may be connected.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  Both 
of those inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996). 

Service personnel records show that the Veteran received the Air 
Medal and Air Crewman Badge for meritorious service in support of 
combat operations in Vietnam from June 1968 to July 1969.  
Therefore, the Board concedes that the Veteran had combat 
exposure during service.  The Veteran alleges that he injured his 
cervical and lumbar spines in helicopter crashes as the result of 
direct combat with the enemy or participation in combat.  Since 
helicopter hard or crash landings are consistent with the 
circumstances and conditions of combat, the Board concedes that 
the Veteran injured his cervical and lumbar spines in helicopter 
crashes during service.  While the Veteran's military duties show 
that he likely had some injury to his cervical and lumbar spines 
in service, in order to establish service connection, there still 
needs to be a medical nexus linking his current disabilities to 
the in-service spinal injuries.   

Post-service VA and private medical records dated from April 1997 
to December 2009 show that the Veteran received intermittent 
treatment for status post cervical spine decompression and 
fusion, low back pain, and lumbar spine disc degeneration and 
spondylosis.

The Veteran's private treating physician reported in a November 
2008 letter that the Veteran had been involved in a helicopter 
crash in Vietnam and had started having back and neck pain at 
that time.  The physician opined that helicopter accident had 
aggravated the Veteran's cervical and lumbar degenerative disc 
disease to the point where he had to have spinal surgery.  The 
physician explained that there had obviously been some cervical 
and lumbar degenerative disc disease that had progressed with 
time but that the helicopter accident had most likely progressed 
the situation.  In a December 2008 letter, the Veteran's same 
treating physician stated that after having reviewed copies of 
the Veteran's service treatment records, he found that the 
Veteran's cervical and lumbar degenerative disc diseases were as 
likely as not caused by his period of service.  

The Veteran submitted August 2007 lay statements from former 
servicemen in support of his claim, and he also testified before 
the Board at a June 2010 travel board hearing.  The lay testimony 
provided that the Veteran had been involved in numerous 
helicopter crash landings during service and that he had 
continuously experienced neck and low back pain since the crash 
landings in service.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the November 2008 and December 2008 
medical opinions relating the Veteran's lumbar spine and cervical 
spine disabilities to his military experiences are probative and 
persuasive based on the physician's thorough and detailed 
examinations of the Veteran, comprehensive review of the claims 
file, and consideration of the Veteran's lay statements in 
regards to his disabilities.  In addition, there are no contrary 
competent medical opinions of record.  Although the Board is not 
required to accept medical authority supporting a claim, VA must 
provide reasons for rejecting that evidence and, more 
importantly, must provide a medical basis other than its own 
unsubstantiated conclusions in support of a determination.  Jones 
v. Principi, 16 Vet. App. 219 (2002); Smith v. Brown, 8 Vet. 
App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Here, because the only medical opinion evidence supports the 
Veteran's claims, service connection for a lumbar spine 
disability and a cervical spine disability is warranted.  VA 
should not seek an additional medical opinion where favorable 
evidence in the record is unrefuted.  Mariano v. Principi, 17 
Vet. App. 305 (2003).

Because the evidence shows that the Veteran's lumbar and cervical 
spine disabilities were at least as likely as not related to his 
period of service, the Board finds that service connection for a 
lumbar spine disability and a cervical spine disability is 
warranted.  All reasonable doubt has been resolved in favor of 
the Veteran in making this decision.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

New and material evidence has been received to reopen the claim 
for service connection for a lumbar spine disability.  

Service connection for a lumbar spine disability is granted.  

Service connection for a cervical spine disability is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


